Case 4:20-cv-00644-SDJ-CAN Document 5 Filed 11/17/20 Page 1 of 1 PageID #: 17




                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

 KENNETH WAYNE WILLIAMS,                  §
 #41106                                   §
                                          §   CIVIL NO. 4:20-CV-644-SDJ
 v.                                       §
                                          §
 GREG YOUNG, ET AL.                       §

           MEMORANDUM ADOPTING THE REPORT AND
      RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

      Came on for consideration the Report and Recommendation of the United

States Magistrate Judge (“Report”), this matter having been referred to the

Magistrate Judge pursuant to 28 U.S.C. § 636. On October 16, 2020, the Report of
      .
the Magistrate Judge, (Dkt. #4), was entered containing proposed findings of fact and

recommendations that this case be dismissed without prejudice pursuant to Federal

Rule of Civil Procedure 41. Having assessed the Report, and no objections thereto

having been timely filed, the Court determines that the Magistrate Judge’s Report

should be adopted.

      It is therefore ORDERED that this case is DISMISSED WITHOUT

PREJUDICE.
          So ORDERED and SIGNED this 17th day of November, 2020.




                                                     ____________________________________
                                                     SEAN D. JORDAN
                                                     UNITED STATES DISTRICT JUDGE
